 


114 HR 5126 IH: Early Warning Reporting System Improvement Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5126 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Cartwright introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To enhance the early warning reporting requirements for motor vehicle manufacturers. 
 
 
1.Short titleThis Act may be cited as the Early Warning Reporting System Improvement Act of 2016. 2.Additional early warning reporting requirementsSection 30166(m) of title 49, United States Code is amended—
(1)in paragraph (3)(C)— (A)by striking The manufacturer and inserting the following:

(i)In generalThe manufacturer; and (B)by adding at the end the following:

(ii)Fatal incidentsIf an incident described in clause (i) involves fatalities, the Secretary shall require the manufacturer to submit, as part of its incident report— (I)all initial claims or notice documents that notified the manufacturer of the incident;
(II)any police reports or other documents describing or reconstructing the incident; and (III)any amendments or supplements to the documents described in subclause (I), except for—
(aa)medical documents and bills; (bb)property damage invoices or estimates; and
(cc)documents related to damages.; (2)in paragraph (4), by amending subparagraph (C) to read as follows:

(C)Disclosure
(i)In generalThe information provided to the Secretary pursuant to this subsection— (I)shall be disclosed publicly unless exempt from disclosure under section 552(b) of title 5; and
(II)shall be entered into the early warning reporting database in a manner that is searchable by manufacturer name, vehicle or equipment make and model name, model year, and type of potential defect. (ii)PresumptionIn administering this subparagraph, the Secretary shall presume in favor of maximum public availability of information.
(iii)Inapplicability of confidentiality provisionsIn administering this paragraph, the confidentiality provisions under section 552(b)(4) of title 5 shall not be construed to prevent the public disclosure of— (I)production information regarding passenger motor vehicles;
(II)information on incidents involving death or injury; (III)numbers of property damage claims; or
(IV)aggregated numbers of consumer complaints.; and (3)by adding at the end the following:

(6)Use of early warning reportsThe Secretary shall consider information gathered under this section in proceedings described in sections 30118 and 30162.. 3.Improved National Highway Traffic Safety Administration vehicle safety databases (a)In generalNot later than 2 years after the date of the enactment of this Act, and after consultation with frequent users of its publicly available databases, the Secretary of Transportation (referred to in this section as the Secretary) shall improve public accessibility to information on the National Highway Traffic Safety Administration’s publicly accessible vehicle safety databases by—
(1)improving organization and functionality, including design features such as drop-down menus, and allowing for data from all of the publicly accessible vehicle safety databases to be searched, sorted, aggregated, and downloaded in a manner— (A)consistent with the public interest; and
(B)that facilitates easy use by consumers; (2)providing greater consistency in presentation of vehicle safety issues;
(3)improving searchability about specific vehicles and issues through standardization of commonly used search terms and the integration of databases to enable all to be simultaneously searched using the same keyword search function; and (4)ensuring that all documents, studies, investigations, inspections, incident reports, and other materials related to an incident that are created or obtained by the National Highway Traffic Safety Administration be made publicly available in a manner that is searchable in databases by—
(A)manufacturer name, vehicle or equipment make and model name, and model year; (B)type of potential defect;
(C)number of injuries or fatalities; and (D)any other element that the Secretary determines to be in the public interest.
(b)Inspection and investigation informationThe Secretary shall— (1)provide public notice of all inspection and investigation activities conducted by the Secretary under section 30166 of title 49, United States Code; and
(2)make such notices, and notice of any enforcement or other action taken as a result of an inspection or investigation— (A)available to consumers on the Internet immediately after such notice is issued; and
(B)searchable by manufacturer name, vehicle or equipment make and model name, model year, system or component, and the type of inspection or investigation being conducted.  